Citation Nr: 0844860	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-10 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back strain, 
claimed as dislocation of the 5th and 6th vertebrae.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the veteran's April 2003 
claim for a low back strain, claimed as dislocation of the 
5th and 6th vertebrae.

Additional evidence was received in November 2008, and the 
veteran waived its review by the RO.  See 38 C.F.R. § 20.1304 
(2008).  The Board will consider that evidence accordingly.

The Board notes that the veteran's claim was erroneously 
considered as a claim to reopen in a February 2005 rating 
decision, and again in a February 2006 statement of the case.  
The veteran had filed a substantive appeal in August 2004, 
following the RO's issuance of a July 2004 statement of the 
case.  Although the veteran's substantive appeal was not 
filed on a VA Form 9, use of said Form is not required; any 
correspondence containing the necessary information is 
sufficient.  See 38 C.F.R. § 20.202 (2008).  Moreover, the 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal.  
Id.  In this case, the veteran alleged in his August 2004 
letter a fact that was contrary to those laid out by the RO 
in the July 2004 statement of the case.  Specifically, the 
veteran related his current back condition to his injury in 
service.  Consequently, the veteran's August 2004 statement 
constitutes a substantive appeal; a reopening of his claim is 
therefore not necessary.

The Board notes that the veteran claimed that he had 
arthritis of the spine in his August 2004 substantive appeal, 
construes this as a claim for service connection for 
arthritis, and requests that the RO take appropriate action.



FINDING OF FACT

The veteran has competent medical evidence linking his back 
injury in service to his current a low back strain, claimed 
as dislocation of the 5th and 6th vertebrae.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
veteran's low back strain, claimed as dislocation of the 5th 
and 6th vertebrae, was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated May 2003 and October 2004 were provided to the 
veteran before the July 2003 and February 2005 rating 
decisions, respectively, and they satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since they informed the veteran of what evidence was needed 
to establish his service connection claim, what VA would do 
and had done, and what evidence he should provide.  Those 
letters also informed the veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.  The veteran informed 
the Board in a January 2004 notice of disagreement that the 
records from his private chiropractor, Dr. Nikola, had been 
destroyed.  In addition, the veteran was provided with a VA 
examination in June 2008.  He was also provided the 
opportunity to present testimony at a hearing on appeal 
before the undersigned Veterans Law Judge.  

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was not provided with such notice.  However, the veteran is 
not prejudiced thereby, because this decision represents a 
full grant of the benefit which the veteran is seeking on 
appeal.  The RO will addressed the degree of disability and 
the effective date of an award at the time the Board's 
decision is implemented.  For this reason, no further 
development is required regarding the duty to notify.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2008).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2008).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that his low back strain was caused by 
his time in service.  In his April 2003 claim, the veteran 
wrote that he had twisted his back and thrown out his 5th and 
6th vertebrae while building sandbag bunkers in Vietnam.  In 
both his January 2004 notice of disagreement and his August 
2004 substantive appeal, the veteran again alleged that his 
current back injury was incurred in service.  In March 2006, 
the veteran again attributed his back strain to his handling 
of sandbags during his service in Vietnam.  In a November 
2006 statement, the veteran stated that his back injury has 
bothered him ever since he left the service, and that he 
tried to ignore it until he could do so no longer.

At his November 2008 hearing before the undersigned Veterans 
Law Judge, the veteran stated that he first injured his back 
when lifting sandbags, which weighed up to 40 pounds, in 
service.  The veteran also stated that he was heliocoptered 
to get x-rays, initial treatment, and medication to treat the 
injury.  The veteran further stated that he took painkillers 
and did exercises to ameliorate the resulting back pain.  
Finally, the veteran stated that he got treatment for his 
back after service from a chiropractor, Dr. Nikolai, in 1969, 
and that, since his time in service, he has consistently 
gotten treatment for his back, as needed.  At the hearing, 
the veteran's spouse also stated that the veteran had 
continuously had complaints related to his back.

In support of the veteran's claim, the veteran's spouse 
submitted a letter dated November 2008, in which she stated 
that the veteran had written her letters from Vietnam during 
his time in service in which he described injuring his back.  
The veteran's spouse further stated that the veteran had 
received a few weeks of back treatment from a chiropractor.  
(The Board notes that the veteran stated in a January 2004 
notice of disagreement that the records from his private 
chiropractor, Dr. Nikola, had been destroyed.)  The veteran's 
spouse also stated that the veteran has always treated and 
loosened up his back with hot baths and showers.  Finally, 
the veteran's spouse stated that the veteran's back has ached 
most of the time for the past three years.

In further support of his claim, the veteran has submitted 
three letters that he wrote to his (now-) spouse during his 
service in Vietnam.  (As the veteran noted at his November 
2008 hearing before the undersigned Veterans Law Judge, he 
and his spouse were not married at the time that he sent the 
letters.)  The first two letters are photocopies, and are 
accompanied by photocopies of postmarked envelopes dated 
September 19, 1967 and September 30, 1967.  The third letter 
is an original letter, accompanied by the original envelope, 
which is postmarked November 11, 1967.  Based on the 
postmarks and the representations of the veteran and his 
spouse at the November 2008 hearing, the Board finds that the 
September letters are authentic copies of the originals, and 
that the November letter is an authentic original letter.

In what is presumably the September 19, 1967 letter-the 
photocopied letters associated with the September 1967 
postmarks are undated-the veteran wrote that "I'm sorry, 
but my back is giving me trouble again.  I hurt my back last 
night filling sand bags.  It sure is bugging me a lot."  In 
the second September 1967 letter, the veteran wrote that "My 
back has been bothering me something fierce, but I think I 
can survive.  It bothers me only when I'm sitting [for] long 
periods of time."  In the November 11, 1967 letter, the 
veteran wrote that his First Sergeant "knows my back has 
been bothering me."

The veteran's service treatment records confirm that he had a 
back injury in service.  In his August 1966 pre-induction 
examination, the veteran checked a box stating that he had 
never had, and did not currently have, recurrent back pain.  
Moreover, upon clinical evaluation, the veteran's spine and 
other musculoskeletal features were found to be normal.  In 
October 1967, the veteran was diagnosed with an acute low 
back strain, which the medical officer noted occurred in the 
line of duty.  The medical officer noted that the veteran had 
hurt his back 14 days ago, and was unable to get up from his 
bed.  He diagnosed the veteran with a bilateral paraspinal 
spasm with limitation of motion.  The veteran was also given 
an x-ray, and was diagnosed with a low back strain.  The x-
rays were normal.  The veteran's range of motion was limited, 
except side-to-side.  No reason was found for a chronic back 
ache, and the veteran had a mild lumbosacral strain.  The 
veteran's treatment was to include bed boards, analgesics, 
and no heavy lifting for 10 days.  In his August 1968 
separation examination, the veteran checked a box stating 
that he had or has recurrent back pain.  On clinical 
evaluation, the veteran's spine and other musculoskeletal 
features were found to be normal.   However, in the 
physician's summary, the physician wrote that the veteran had 
low back pain (LBP) because of a strain incurred while 
lifting.

In April 2003, a VA physician diagnosed the veteran with 
"degenerative disc disease and mild degenerative changes at 
L5-S1, which somewhat narrow the intervertebral foramen at 
this level."

In June 2003, a VA neuroradiologist performed a magnetic 
resonance imaging (MRI) of the veteran's lumbar spine.  The 
VA neuroradiologist diagnosed the veteran with "degenerative 
changes in the mid and lower lumbar spine, with a lateral 
foraminal and extraforaminal protrusion at L3-4 causing 
displacement, but no significant obvious compression of the 
nerve root on the left.  Small protrusion centrally into the 
left at L4-5 in combination with degenerative disc disease 
and a small left synovial cysts [sic] resuling [sic] in 
possible compression of the L5 nerve root, and mild left-
sided foraminal stenosis.  Bilateral foraminal stenosis at 
the L5-S1 level."

In June 2004, the veteran's chiropractor diagnosed him with a 
"strain/sprain lumbar...with an associated subluxation of 
L5."

In August 2004, the veteran received treatment from VA 
medical center.  The veteran told the clinician that he had 
low back pain since before entering service.  The veteran 
also told the clinician that, when lifting and twisting in 
the course of carrying sandbags to build bunkers in Vietnam, 
he got a sudden pain and dropped to his knees.  The VA 
clinician further noted that the veteran reported feeling 
fine until about five years ago (1999).  The VA clinician 
diagnosed the veteran with chronic low back pain from poor 
lumbar stabilization.

In October 2004, a VA physical therapist gave the veteran a 
therapy ball on which to do spinal stabilization exercises.

In December 2004, the VA physical therapist wrote that the 
veteran reported having no back pain, although he noted that 
he had not been laying carpet, which is the veteran's 
profession.  The veteran also stated that he was not doing 
his physical therapy exercises at home.

In January 2005, the VA physical therapist wrote that the 
veteran was not doing his physical therapy exercises at home.

Later in January 2005, the VA physical therapist again wrote 
that the veteran was not doing his physical therapy exercises 
at home.

Still later in January 2005, the VA physical therapist once 
again wrote that the veteran was not doing his physical 
therapy exercises at home.

In February 2005, a VA clinician found that the veteran had 
"mild low back pain but no weight-bearing joint problems."

In October 2006, a VA clinician found that the veteran had 
unrestricted spinal and cervical range of motion.

In June 2008, the veteran was provided a VA examination.  The 
examiner noted that the veteran reported having seen a 
chiropractor upon leaving service, but that the chiropractor 
"is no longer in business and has dementia."  The veteran 
reported working in flooring and carpet installation.  The 
veteran also reported experiencing back pain through the 
years.  The veteran stated that he had treated his back ache 
with over-the-counter medication, but that his adrenal 
failure had stopped him from using anti-inflammatory 
medications.  He noted that he could only walk for half a 
mile.  On examination,  the veteran had no swelling, 
deformity, or discoloration of the back.  He had tenderness 
mildly to the left side of the erector spinae group, but none 
on the right.  He had forward flexion to 88 degrees, and 
lateral flexion 20 degrees to the left, and 15 degrees to the 
right.  His rotation was 60 degrees total, 30 degrees each 
way, and 16 degrees of back bending, all repeated three 
times.  The VA examiner diagnosed the veteran with chronic 
lumbar spine strain, with a history of degenerative changes 
confirmed on x-rays.  With respect to etiology, the VA 
examiner opined that, based on the veteran's examination and 
history, it was at least as likely as not that the veteran's 
condition was related to service.  The VA examiner further 
noted that the veteran "has mild degenerative changes, so 
his chronic lumbar strain would be consistent with the one he 
had in the service."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
diagnosis and etiological opinion constitute competent 
medical evidence.

Given the evidence of record, including the RO's June 2008 
instruction to the VA examiner to "ignore references to back 
pain since childhood," the Board must consider whether the 
veteran's back condition existed prior to service, and 
whether it was aggravated therein.  The Board finds that the 
veteran's back condition was not noted in his August 1966 
entrance examination.  As noted above, the veteran checked a 
box stating that he had never had, and did not currently 
have, recurrent back pain.  Moreover, upon clinical 
evaluation, the veteran's spine and other musculoskeletal 
features were found to be normal.  The Board notes that the 
veteran did check a box stating that he had or has arthritis 
or rheumatism in his August 1966 entrance examination, but 
that the entrance examiner noted that this was for arthritis 
of the fingers, not the back.  Consequently, the presumption 
of soundness applies, subject to rebuttal.

The Board also notes the potential contradiction in the 
veteran's description of his back condition.  Specifically, 
the Board notes that, in August 2004, the veteran told a VA 
clinician that his back was feeling fine until about five 
years ago (1999).  By contrast, the veteran told the VA 
examiner in June 2008 that he has been consistently seen 
throughout the years for his back condition.  While the 
veteran's comment to a VA clinician in August 2004 is a 
complicating factor, the Board finds that it may have been 
used simply to indicate that his condition was manageable 
before 1999, without being completely absent.  Indeed, in her 
November 2008 letter, the veteran's spouse stated that the 
veteran has always treated and loosened up his back with hot 
baths and showers.  Additionally, the veteran's inability to 
use anti-inflammatory medications after his adrenal failure, 
which he noted to the VA examiner in June 2008, could have 
caused the veteran to have described his back as having been 
fine in contrast to his experience without anti-inflammatory 
medications.  In short, given the proof of an incident in 
service, the results of the June 2003 MRI by a VA 
neuroradiologist, the etiological opinion of the June 2008 VA 
examiner, and the absence of conflicting etiological 
opinions, the Board finds it appropriate to resolve any 
reasonable doubt on this question in the veteran's favor.  
Based on the evidence of record, the Board finds that the 
veteran's in-service injury resulted in a low back strain.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a low back strain, claimed as 
dislocation of the 5th and 6th vertebrae, is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


